Title: From Abigail Smith Adams to John Quincy Adams, 10 June 1816
From: Adams, Abigail Smith
To: Adams, John Quincy


				
					My Dear Son
					Quincy June 10th 1816
				
				Altho I have written to you, more than once since I have received a Letter from you, I know how gratefull it is, to absent Friends to hear from each other, especially when to learn, that they are living; can be added, the agreable circumstance of their being in health. with gratitude to Heaven, I can Say; I was brought low, but I am raised up. I have this week visited my Friends in Boston, where I have not been, before for more than 12 months. I hope to learn for what good purpose my Life has been prolonged; and faithfully discharge what ever duties are yet required of me.—your Father is writing to you, altho with weak Eyes, and trembling hands. his Health is goodI wish I could add, that not a cloud obscured our domestic Hemisphere. two Brothers have gone down to the Tomb, in the Short Space of one fortnight, and the other if living; is apprehended near his End. a Letter from my Dear Caroline de Wint, of the first of the Month, inform’d me that instead of visiting me, as she was prepared to do, She was Sitting out for the valley, to See once more her dear Father if living. a Letter which She had received from her Brother William, who has been with his Father ever since the death of his uncles, requested her to come immediately to the valley, and Stated the dangerous Sickness of his Father. a Liver complaint, and the Gout, are the disorders under which he Suffers. he has been Sick ever Since he lost his Brothers. I feel this event, as a renewal of that which I have past through before—this is one of the afflictions to which long Life is Subject; nearly all our early associate, and many of our mature Years, leave us, like Trees striped of the leaves its and branches, a witherd Stock—I have not written to mr Smith, and leave you to mention it, or not, as circumstances may render it proper.I cannot hear again before the Milo capt Glover Sails, which he proposes to do tomorrow, but by an other vessel which will go in three weeks—I will write to him.The political Hemisphere is quite calm in this State. Gen’ll Brooks is chosen Govr. his political competitor, is gone to a world, where his virtues and his tallents, are better known, and appreciated. The Attorney Gen’ll of the US in  a Letter to me, Says “alass for the Great and the Good dexter. out of his own State, and the Circle of his own Friends in Massachusets. no one has more Sincerely mourned him, than I have done. we have all had the right to mourn. He did not belong to you alone. his death has been the Nations loss; and the Nation mourns him. It was at the last Court here, that I first became acquainted with all the Treasures of his mind. what is yet more importent; I was getting a nearer view of the immence worth of his Heart. But a Being wiser than us all, has Snatched him away from us.”In a late National intellengencer, Some one undertook to Characterize the American Legation; of your Excellency it is Said, “mr Adams, who is at London; is at once Solid penetrating, and assidious. he possesses in an Eminent degree that diplomatic Phelm, which is suited to the Atmosphere of St Jame’s. he will Note every thing, weigh every thing, and never be taken by Surprize”My Love to all the Family who Share my affections with the Same warmth, and tenderness, as tho it was in my power to Say to each, how affectionatly I am their / Friend
				
					A A—
				
				
			